Citation Nr: 0003561	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-21 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from December 1943 to November 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which, in 
pertinent part, denied service connection for the cause of 
the veteran's death.  In April 1997, the Board remanded the 
appellant's claim to the RO for additional development of the 
record.  The appellant has been represented throughout this 
appeal by Disabled American Veterans.  


FINDINGS OF FACT


1.  The veteran died in February 1995.  The cause of death 
was certified as "decompensated congested heart failure due 
to (or as a consequence of) pneumonia due to (or as a 
consequence of) lung cancer."  

2.  At the time of the veteran's death, service connection 
was in effect for an anxiety reaction with depressive 
features and chest blast injury residuals.  

3.  Competent evidence attributing the veteran's cause of 
death to active service and/or a service-connected disability 
has not been presented.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of the Veteran's Death

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), the United States Court of Appeals for 
the Federal Circuit held that the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well-grounded claims.  The United States 
Court of Appeals for Veterans Claims (Court) has clarified 
that the VA cannot assist an appellant in developing a claim 
which is not well-grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  

A claim for service connection for the cause of a veteran's 
death, like any other claim for service-connected benefits, 
must be well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
See Darby v. Brown, 10 Vet. App. 243, 245 (1997); Johnson 
(Ethel) v. Brown, 8 Vet. App. 423, 426 (1995).  Hasty v. 
West, 13 Vet. App. 230 (1999).  The Court has held that:

[An appellant] claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 
610-611 (1992).  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A 
well-grounded claim is a plausible claim, 
one which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive but only possible 
to satisfy the initial burden of § 
3007(a) [presently enacted as 38 U.S.C.A. 
§ 5107(a) (West 1991)].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist the appellant in 
developing the facts pertinent to her claim.  However, the VA 
may be obligated under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise her of the evidence needed to 
complete her application.  This obligation is dependent upon 
the particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The appellant has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  She is fully aware of the 
reasons for the denials and the deficiencies in the record.  

Service connection for the cause of the veteran's death may 
be granted when a disability incurred in or aggravated by 
active service either caused or contributed substantially or 
materially to the veteran's demise.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served continuously for ninety days or more during a period 
of war and cardiovascular-renal disease including 
hypertension and/or a malignant tumor becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

The veteran died in February 1995.  The cause of death was 
certified as "decompensated congested heart failure due to 
(or as a consequence of) pneumonia due to (or as a 
consequence of) lung cancer."  At the time of the veteran's 
death, service connection was in effect for an anxiety 
reaction with depressive features and chest blast injury 
residuals.  

A February 1992 VA treatment record notes that the veteran 
complained of dyspnea with sputum production of two weeks' 
duration.  A contemporaneous chest X-ray study revealed a 
right lower lobe infiltrate.  An impression of a right lower 
lobe mass was advanced.  A March 1992 VA treatment entry 
states that contemporaneous diagnostic studies revealed 
findings consistent with bronchoalveolar carcinoma and 
adenocarcinoma.  An April 1992 VA hospital summary indicates 
that the veteran complained right-sided chest pain, shortness 
of breath, occasional orthopnea, and an occasionally 
productive cough.  He reported chewing approximately one 
package of tobacco a day; a 60 pack year history of cigarette 
smoking which ended in approximately 1982; and a 1945 
concussion-like chest injury.  The veteran was noted to have 
exhibited a right posterior lower lung soft tissue density on 
a routine September 1991 chest X-ray and a right pleural base 
mass on an October 1991 computerized tomography study.  The 
veteran was diagnosed with adenocarcinoma of the right lower 
lung.  

A February 1995 hospital summary from Morehouse General 
Hospital states that the veteran was admitted upon diagnoses 
of pneumonia with whiteout of the right lung and "a history 
of lung cancer with lesions starting to grow" and a 
"question of atelectasis."  While hospitalized, the veteran 
experienced decompensation of his congestive heart failure; 
became unresponsive to medication; and expired on February 
19, 1995.  

In her May 1995 notice of disagreement, the appellant 
advanced that "I feel that [the] cause of [the veteran's] 
death was directly related to his service-connected anxiety 
and blast injury to the chest."  In her June 1995 
substantive appeal, the appellant asserted that:

It is my contention that the multiple 
injuries to the chest which [were] 
service-connected later manifested 
[themselves] as lung cancer.  Since, in 
some cases, lung cancer develops many 
years after an injury.  

The Board has reviewed the probative evidence including the 
appellant's statements on appeal.  The veteran's claims file 
is devoid of any competent evidence establishing that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to his 
demise.  No medical professional has advanced any findings as 
to the etiology of the veteran's adenocarcinoma of the right 
lung.  

Indeed, the appellant's claim is supported solely by the 
accredited representative's and her own statements on appeal.  
The Court has held that lay assertions of medical causation 
do not constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the appellant or the 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
of the veteran's terminal disabilities, they may not be 
considered as competent evidence.  

Given the absence of competent evidence reflecting that the 
veteran's fatal congestive heart failure, pneumonia, and 
adenocarcinoma of the right lung originated during active 
service; may be presumed to have been incurred during active 
service; or arose secondary to a service-connected 
disability, the Board concludes that the appellant's claim 
for service connection for the cause of the veteran's death 
is not well-grounded.  Accordingly, the claim is denied.  38 
U.S.C.A. § 5107 (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that she has not been prejudiced by the decision 
herein.  The appellant was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements for a well-grounded claim.  
The result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 
431 (1996).


II.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

